Exhibit 32.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. SECTION 1350) Pursuant to section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of section 1350, chapter 63 of title 18, United States Code), the undersigned officers of New Leaf Brands, Inc., a Nevada corporation (the “Company”), do hereby certify, to such officers’ knowledge, that: The quarterly report on Form 10-Q for the quarter endedJune 30, 2010(the “Form 10-Q”) of the Company fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, and the information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: July 13, 2011 By: /s/ Eric Skae Eric Skae Chief Executive Officer, Principal Executive Officer, President and Chairman of the Board Date: July 13, 2011 By: /s/ David Tsiang Davids Tsiang Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer)
